DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 06/25/2021 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-039845, filed on 03/02/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation that recites “a frequency” is unclear.  Specifically, it is unclear if this element is referring to the previously introduced frequency or a different element.
Claim 6 recites substantially similar limitations and is rejected for substantially similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1-2 and 4-7 rejected under 35 U.S.C. 103 as being unpatentable over by Japanese Patent No. JP2002239725A (hereinafter Kataoka), according to the translation submitted in the IDS filed 10/23/2019, in view of U.S. Patent No. 10155276 (hereinafter Kawamoto).
Regarding claim 1, Kataoka discloses welding (arc welding, Title and Abstract, Kataoka) a steel sheet (steel sheet, Title and Abstract, Kataoka) while controlling feeding of a welding wire (steel wire, Abstract, Kataoka) wherein the welding is performed using the welding wire and a gas containing Ar (shield gas containing less than or equal to 98% Ar, Abstract, Kataoka), and, the welding wire contains C (steel wire having a composition, by mass, <= 0.2% Carbon, Abstract, Kataoka) and further contains, in mass%: Si: 0.2% or more and 1.3% or less (steel wire having a composition, by mass, 0.25% to 2.5% Si, Abstract, Kataoka); Mn: 0.2% or more and 1.5% or less (steel wire having a composition, by mass, 0.4% to 3.5% Mn, Abstract, Kataoka); and S: 0.01% or more and 0.05% or less (steel wire having a composition, by mass, <= 0.05% S, Abstract, Kataoka), with the balance being Fe and inevitable impurities (“[t]he remainder other than the components described above is Fe and inevitable impurities”, paragraph [0025], Kataoka).
Kataoka does not explicitly disclose a frequency of 35 Hz or more and 160 Hz or less.
Kawamoto is directed toward a method of welding with using a welding wire.  Kawamoto teaches a frequency of 35 Hz or more and 160 Hz or less (“wire 2 may have a moving frequency in the range of 30 Hz to 70 Hz”, col. 8, ll. 22-24, Kawamoto).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kataoka to incorporate the teachings of Kawamoto to include a frequency of 35 Hz or more and 160 Hz or less.  One skilled in the art would have been motivated to combine the references because doing so would “stabilizing the welding process”.  See Kawamoto, col. 8, ll. 22-24.
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Kataoka discloses wherein the welding wire further contains Mo:  0.1% or more and 2.0% or less (“1.5% by mass or less”, paragraph [0023], Kataoka).
Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above.  Additionally, Kataoka discloses wherein the steel sheet has a thickness of 0.6 mm Kataoka).
Regarding claim 5, the cited prior art references teach all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the welding is performed at a frequency of 45 Hz or more and 130 Hz or less in the moving direction of the welding wire (“wire 2 may have a moving frequency in the range of 30 Hz to 70 Hz”, col. 8, ll. 22-24, Kawamoto).
Regarding claim 6, the cited prior art references teach all of the limitations of claim 5, which claim 6 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the welding is performed at a frequency of 70 Hz or more and 110 Hz or less in the moving direction of the welding wire (“wire 2 may have a moving frequency in the range of 30 Hz to 70 Hz”, col. 8, ll. 22-24, Kawamoto).
Regarding claim 7, the cited prior art references teach all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above.  Additionally, Kataoka discloses wherein the welding is performed at a welding current of 80 A or more and 350 A or less as an average value thereof (“the welding current satisfies 50 to 300A”, paragraph [0011], Kataoka) and a travel Kataoka).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka, Kawamoto, and further in view of U.S. Patent Application Publication No. 20100206130 (hereinafter Nako).
Regarding claim 3, the cited prior art references teach all of the limitations of claim 2, which claim 3 depends upon, as discussed above.  Additionally, Kataoka discloses the contents of S (steel wire having a composition, by mass, <= 0.05% S, Abstract, Kataoka).
However, Kataoka does not explicitly disclose contents of Al and the following relationship:                  
                    0.3
                    ≤
                    S
                    *
                    10
                    +
                    A
                    l
                    ≤
                    0.7
                
            .
Nako is directed toward welding solid wire.  Nako teaches contents of Al (“welding wire can be allowed to contain aluminum in an amount of 0.1 mass % or less”, paragraph [0042], Nako).  To elaborate, the Examiner chooses the value of S to be 0.02%, though other values could have been chosen, as disclosed by Kataoka, and the value of Al to be 0.1%, as taught by Nako.  Inputting these values into the recited relationship results in:                  
                    0.3
                    ≤
                    0.2
                    +
                    0.1
                    ≤
                    0.7
                
            .  This simplifies into:                  
                    0.3
                    ≤
                    0.3
                    ≤
                    0.7
                
            .  
Kataoka to incorporate the teachings of Nako to have contents of Al and the following relationship:                  
                    0.3
                    ≤
                    S
                    *
                    10
                    +
                    A
                    l
                    ≤
                    0.7
                
            .  One skilled in the art would have been motivated to combine the references because “Aluminum functions as a deoxidizer, and effectively acts for prevention of welding defects such as blow holes”.  See Nako, paragraph [0042].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761